DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
This office action addresses pending claims 1-20. Claims 1-12 were amended in the response filed 8/5/2022.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udovic (US 2016/0372786) in view of Pez et al. (US 2007/0048605) and Zimmerman (US 2017/0018781).
Regarding claim 1, Udovic discloses a superionic conducting salt (electrolyte) including a plurality of salt cations, a plurality of salt anions dispersed among the salt cations to obtain charge neutrality of the salt cations, and a superionic conductive phase that is present in a solid state at ambient temperature ([0055]). The superionic conducting salt has formula (1): MxAy (reads on: claimed formula GpA), wherein M is the salt cation (reads on: G is an organic cation), A is the salt anion (reads on: A is a boron cluster anion), and x and y are integers whose relative values provide charge neutrality of the superionic conducting salt ([0055]). A ratio of x to y can be from 4:1 to 1:4, thus reading on the claimed “p is 1 or 2” when x=1 and y=1; x=2 and y=1; or x=4 and y=2.
The plurality of salt cations M can be all a same species or a combination of different species of salt cation M ([0056]), and can include a cation of alkali metals (e.g. Li, Na, K, Rb, Cs), alkaline earth metal, polyatomic cations (e.g. ammonium or substituted ammonium (e.g., tetraalkylammonium), or imidazolium, and the like); or a combination thereof ([0056]); reading on the claimed organic cations selected from the group consisting of an ammonium and phosphonium, having a plurality of organic substituents, each organic substituent of the plurality of organic substituent independently selected from the group consisting of: a linear, branched, or cyclic C1-C8 alkyl or fluoroalkyl group. The plurality of salt anions A can be all the same species or a combination of different species of salt anion A ([0057]), and includes polyborate ([0057]); reading on the claimed boron cluster anion. In an embodiment, salt anion A includes closo-borate anion of formula BnHn-zRz2- ([0059])
Udovic further teaches using a plurality of salt cations and a plurality of salt anions ([0055]), including a secondary salt ([0088]); reading on the claimed metal salt having a metal cation and a metal salt anion. In a secondary cation, Ms can be the all the same or different, and includes alkali metal, alkaline earth metal, transition metal, rare-earth metal, and polyatomic cations [e.g. NH4+, (CH3)3N4 and the like] ([0089]). A secondary anion G can be all the same or different, can include an anion of a polyborate, a monoatomic anions, polyatomic anions, a monovalent halide anion, or a combination thereof ([0090]). Thus, Udovic teaches a metal salt having a metal cation and a metal salt anion.
With regards the limitation of “non-polymer [electrolyte composition or soft solid matrix], Udovic teaches that the electrolyte composition optionally includes a binder ([0004], [0116], [0194], claim 5). Because Udovic teaches “optionally”, Udovic suggests instances where the binder is not present. Therefore, Udovic teaches and suggests the electrolyte composition and superionic conducting salt as not comprising or containing binder [a polymer], and is therefore considered “non-polymer”. 
While Udovic teaches the salt cations M (reads on G) can be organic and includes a plurality of organic substituents [see polyatomic cations including ammonium or substituted ammonium (e.g., tetraalkylammonium), or imidazolium, [0056]], Udovic does not explicitly disclose wherein at least one organic substituent of the plurality of organic substituent differs from at least one other organic substituent of the plurality of organic substituents.
Pez discloses electrolyte salts for electrochemical devices of improved physical, chemical, and electrochemical stability (abstract). The electrolyte can be used in batteries, capacitors, or fuel cell applications ([0036]). The electrolyte is of formula HaMbQ-nH2O, where H is a proton, M is a cation, and Q is a fluoroborate (a boron cluster) ([0037]). M can be any cation that is stable over the electrochemical window of the cells, and can be alkali metals, alkaline earth metals, tertiary and quaternary ammonium cations, which are also relatively oxidation and reduction resistance ([0038]). Pez teaches that M can be a tetraalkylammonium, +NR1R2R3R4, or tetralkyphosphonium, +PR1R2R3R4 salts where R1 to R4 are independently chosen from any linear or branched alkyl group such as methyl, ethyl, n-propyl, isopropyl and n-butyl groups, and provides examples of tetramethylammonium (+N(CH3)4), tetrabutylammonium (+N(nBut)4), and tripropylmethylammonium (+N(n-Pr)Me) ([0105]). Pez provides other examples including N(C2H5)3CH3 [triethylmethylammonium] ([0178]). Pez teaches the salts can function in both solid and liquid state as part of aqueous or non-aqueous solutions ([0046]), which have desirable thermal and chemical stability at high voltage ([0046]). Thus, Pez teaches organic cations having the same organic constituent or different organic constituents as equivalent in terms of thermal, chemical, and ionic conductivity in electrochemical cells at high voltages, in either solid and liquid states (and therefore are applicable to any state there and in-between).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an organic cation having at least one different organic constituent (e.g. tripropylmethylammonium or triethylmethylammonium) as the organic cation of Udovic to obtain predictable results as an electrolyte. In addition, one of ordinary skill in the art would have a reasonable expectation of success because both the organic cations are also used with a boron cluster as an electrolyte in a battery in either solid or liquid state, which would encompass a soft solid matrix such as Udovic.
With regards to the limitation of “soft solid matrix (solid matrix)” and “wherein the electrolyte composition has an elastic modulus less than or equal to 2.36 GPa”, Udovic does not explicitly disclose the consistency or elastic modulus of the electrolyte composition. However, Udovic teaches an electrolyte 1) not comprising a polymer, 2) a superionic conducting salt of the formula MxAy (which reads on the claimed formula GpA), 3) where M can include ammonium ([0056]), 4) A is a polyborate (boron cluster anion), and 5) a secondary salt (metal salt), while Pez teaches a cation M of a boron cluster can have organic substituents that are all the same (tetraalkylammonium) or are different (tripropylmethylammonium or triethylmethylammonium). Therefore the combination of references renders obvious the same composition and formula GpA which makes the soft solid matrix.
With regards to the “wherein the electrolyte composition has an elastic modulus less than or equal to 2.36 GPa”, it is known within the art that solid electrolytes for a battery must be strong enough to withstand tension of any winding operation during battery assembly, or bending or other abuse of the battery (Zimmerman [0258]). As mechanical strength is defined in terms of tensile strength, tear resistance and puncture strength, these parameters are defined of terms of Young’s modulus (Zimmerman [0259]). Zimmerman further teaches the range of Young’s modulus for the electrolyte made from a solid polymer material is 3.0 MPa-4.0 GPa, and it can be engineered to be higher by utilizing additives such as glass fiber or carbon fiber ([0258]). Therefore, Zimmerman teaches that a solid electrolyte for a battery should have a Young’s modulus between 3.0 MPa-4.0 GPa in order to be strong enough to withstand tension of any winding operation during battery assembly, or bending or other abuse of the battery, and further teaches that the Young’s modulus can be engineered to these values using additives (e.g. glass fiber of carbon fiber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Young’s modulus [elastic modulus] of the solid electrolyte of Udovic to have a Young’s modulus in the range of 3.0 MPa-4.0 GPa (including the range of 3.0MPa-2.36 GPa) engineered using additives as taught by Zimmerman having a solid electrolyte for the purpose of making the electrolyte strong enough to withstand the tension of any winding operation during battery assembly, or bending or other abuse of the battery.
Regarding claim 2, modified Udovic discloses all of the claim limitations as set forth above. Udovic discloses closo- anions of the formula BnH-n-zRz2-, CBnH-n+1-zRz1-, and C2BnH-n+3-zRz1- ([0074]-[0076]) which read on the claimed formulas of [ByH(y-z-i)RzXi]2-, [CBy-1H(y-z-i)RzXi]-, [C2By-2H(y-t-j-1i)RtXj]-, [C2By-3H(y-t-j)RtXj]-, and [C2By-3H(y-t-j-1)RtXj]2-.
Regarding claim 3, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally discloses the boron clusters comprises a closo-boron cluster ([0059]-[0061]).
Regarding claim 4, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally discloses the boron clusters is a closo-boron cluster of formula B12H122- or CB11H12- ([0080]).
Regarding claim 5, modified Udovic discloses all of the claim limitations as set forth above. Udovic discloses secondary anion being a closo- anions of the formula BnH-n-zRz2-, CBnH-n+1-zRz1-, and C2BnH-n+3-zRz1- ([0092]-[0095]) which read on the claimed formulas of [ByH(y-z-i)RzXi]2-, [CBy-1H(y-z-i)RzXi]-, [C2By-2H(y-t-j-1i)RtXj]-, [C2By-3H(y-t-j)RtXj]-, and [C2By-3H(y-t-j-1)RtXj]2-.
Regarding claim 6, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally discloses the secondary anion as being boron clusters comprising a closo-boron cluster ([0091]).
Regarding claim 7, modified Udovic discloses all of the claim limitations as set forth above. Udovic teaches that the primary anions and secondary anions can be different ([0100]); thus the salts comprise different anions.
Regarding claim 8, modified Udovic discloses all of the claim limitations as set forth above. Udovic teaches that the primary anions and secondary anions can be identical [the same] ([0100]); thus the salts comprise the same anions.
Regarding claim 9, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally discloses the secondary anion being boron clusters of closo-boron cluster of formula B12H122- or CB11H12- ([0097]).
Regarding claim 11, modified Udovic discloses all of the claim limitations as set forth above. While Udovic teaches that the salt cations can be all the same species or a combination of different species, including polyatomic cations ([0056]), modified Udovic does not explicitly disclose wherein the solid matrix comprises at least two different organic cations.
However, because Udovic teaches that different species of salt cation can be used together, including the polyatomic actions of ammonium, substituted ammonium, tetraalkylammonium or imidazolium or the like ([0056]), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two different salt cations as the part of the plurality of salt cations of Udovic to obtain the benefit of a superionic conducting salt in an electrolyte.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udovic (US 2016/0372786) in view of Pez et al. (US 2007/0048605) and Zimmerman (US 2017/0018781), as applied to claim 1 above, and further in view of either Chen et al. (US 2013/0078532) or Mohtadi (US 2015/0325881).
Regarding claim 10, modified Udovic discloses all of the claim limitations as set forth above. With regards to the limitation “wherein the elastic modulus of the electrolyte composition is less than about 1.0 GPa”, Zimmerman further teaches the range of Young’s modulus for the electrolyte made from the solid polymer material is 3.0 MPa-4.0 GPa, and it can be engineered to be higher by utilizing additives such as glass fiber or carbon fiber ([0258]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Young’s modulus [elastic modulus] of the solid electrolyte of Udovic to have a Young’s modulus in the range of 3.0 MPa-4.0 GPa (including the range of 3.0 MPa-1.0 GPa) engineered using additives as taught by Zimmerman having a solid electrolyte for the purpose of making the electrolyte strong enough to withstand the tension of any winding operation during battery assembly, or bending or other abuse of the battery.
While Udovic teaches using a plurality of salts ([0055]), modified Udovic does not explicitly disclose wherein the metal salt anion comprises at least one of: (fluorosulfonyl)imide (FSI); bis(trifluoromethanesulphonyl)imide (TFSI); PF6 and BF4 anion.
Chen discloses a battery comprising an electrolyte having a lithium borate cluster salt of the formula Li2B12X12-nHn or LixX10-xHn ([0004], [0014]), and further includes a lithium salt such as LiPF6, LiBF4, Li[N(CF3SO2)2 [Li-TFSI], and Li[N(SO2CF3)2] [Li-FSI] ([0007]). Thus, Chen teaches anions of PF6, BF4, TFSI, and FSI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lithium salt (including cations of PF6, BF4, TFSI, and FSI) of Chen with the electrolyte of Udovic for the purpose of promoting ionic conductivity.
Alternatively, Mohtadi discloses an electrolyte comprising a salt mixture including a magnesium borohydrate and a third salt ([0021]). The third salt can be LiFSI, LiTFSI, LiBF4, Mg(FSI)2, Mg(TFSI)2 and Mg(BF4)2 ([0021]). Thus, Mohtadi teaches anions of FSI, TFSI, and BF4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the third salt (including LiFSI, LiTFSI, LiBF4, Mg(FSI)2, Mg(TFSI)2 and Mg(BF4)2) of Mohtadi with the electrolyte of Udovic for the purpose of promoting ionic conductivity.

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udovic (US 2016/0372786) in view of Mohtadi et al. (US 9,455,473) and Zimmerman (US 2017/0018781).
Regarding claim 12, Udovic discloses a superionic conducting salt (electrolyte) including a plurality of salt cations, a plurality of salt anions dispersed among the salt cations to obtain charge neutrality of the salt cations, and a superionic conductive phase that is present in a solid state at ambient temperature ([0055]). The superionic conducting salt has formula (1): MxAy (reads on: claimed formula GpA), wherein M is the salt cation (reads on: G is an organic cation), A is the salt anion (reads on: A is a boron cluster anion), and x and y are integers whose relative values provide charge neutrality of the superionic conducting salt ([0055]). A ratio of x to y can be from 4:1 to 1:4, thus reading on the claimed “p is 1 or 2” when x=1 and y=1; x=2 and y=1; or x=4 and y=2.
The plurality of salt cations M can be all a same species or a combination of different species of salt cation M ([0056]), and can include a cation of alkali metals (e.g. Li, Na, K, Rb, Cs), alkaline earth metal, polyatomic cations (e.g. ammonium or substituted ammonium (e.g., tetraalkylammonium), or imidazolium, and the like); or a combination thereof ([0056]); reading on the claimed organic cations selected from the group consisting of an ammonium and phosphonium, having a plurality of organic substituents, each organic substituent of the plurality of organic substituent independently selected from the group consisting of: a linear, branched, or cyclic alkyl or fluoroalkyl group. The plurality of salt anions A can be all the same species or a combination of different species of salt anion A ([0057]), and includes polyborate ([0057]); reading on the claimed boron cluster anion. In an embodiment, salt anion A includes closo-borate anion of formula BnHn-zRz2- ([0059])
Udovic further teaches using a plurality of salt cations and a plurality of salt anions ([0055]), including a secondary salt ([0088]); reading on the claimed metal salt having a metal cation and a metal salt anion. In a secondary cation, Ms can be the all the same or different, and includes alkali metal, alkaline earth metal, transition metal, rare-earth metal, and polyatomic cations [e.g. NH4+, (CH3)3N4 and the like] ([0089]). A secondary anion G can be all the same or different, can include an anion of a polyborate, a monoatomic anions, polyatomic anions, a monovalent halide anion, or a combination thereof ([0090]). Thus, Udovic teaches a metal salt having a metal cation and a metal salt anion.
With regards the limitation of “non-polymer [soft solid matrix], Udovic teaches that the electrolyte composition optionally includes a binder ([0004], [0116], [0194], claim 5). Because Udovic teaches “optionally”, Udovic suggests instances where the binder is not present. Therefore, Udovic teaches and suggests the electrolyte composition and superionic conducting salt as not comprising or containing binder [a polymer], and is therefore considered “non-polymer”. 
While Udovic teaches the salt cations M (reads on G) can be organic and includes a plurality of organic substituents [see polyatomic cations including ammonium and imidazolium, [0056]], Udovic does not explicitly disclose wherein each organic substituent of the plurality of organic substituent independently selected from the group consisting of: a linear, branched, or cyclic C1-C8 alkyl or fluoroalkyl group, nor wherein the electrolyte composition possess ionic conductivity greater than 10-10 S/cm in the solid state.
Mohtadi discloses an electrolyte composition for a magnesium electrochemical cell including a magnesium salt dissolved in an ionic liquid (abstract). The electrolyte composition includes an ionic liquid, which generally includes an organic cation and a borane cluster anion (C2/L45-50). The organic cation is any of a functional imidazolium, ammonium, pyrrolidinium, piperidinium, and phosphonium cation (C2/L50-55, see Structures 1-7 [imidazolium, ammonium, pyrrolidinium, piperidinium, pyridinium, sulfonium, and phosphonium respectively]). The R, R’, R’’, and R’’’ are each independently an organic substituent belong to any of: group (i) a linear, branched-chain, or cyclic C1-C18 of alkyl or fluoroalkyl group; group (ii) a C6-C14 aryl or fluoroaryl group; group (iii) a linear, branched-chain, or cyclic C1-C18 alkoxy or fluoroalkyoxy group, and group (v) a substituent that includes two or more moieties as defined by any two or more of groups (i)-(iv) (C3/L50-57). Non-limiting examples of group (v) substituents includes a benzyl, methoxyethyl, or trifluoromethyloxyethyl group (C3/L57-60). Thus, Mohtadi teaches organic cations having all the same organic constituent or different organic constituents as equivalent in terms of ionic conductivity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an organic cation having R, R’, R’’, and R’’’ be each independently an organic substituent belong to any of: group (i) a linear, branched-chain, or cyclic C1-C18 of alkyl or fluoroalkyl group; group (ii) a C6-C14 aryl or fluoroaryl group; group (iii) a linear, branched-chain, or cyclic C1-C18 alkoxy or fluoroalkyoxy group, and group (v) a substituent that includes two or more moieties as defined by any two or more of groups (i)-(iv) least one different organic constituent as the organic cation (including the polyatomic ammonium and/or imidazolium) of Udovic to obtain predictable results as an electrolyte. In addition, one of ordinary skill in the art would have a reasonable expectation of success because both the organic cations are also used with a boron cluster as an electrolyte in a battery. 
In addition, because modified Udovic has the organic cation which reads on the (i), and Udovic teaches a boron cluster anion and having a metal salt having a metal cation and a metal salt anion (see at least secondary salt [0088]), the combination of reference meets the limitations of the soft solid matrix and the metal salt, is substantially the same as the claimed soft solid matrix and the metal salt, and would therefore display the recited properties of possessing ionic conductivity greater than 10-10 S/cm in the solid state.
With regards to the “wherein the electrolyte composition has an elastic modulus less than or equal to 2.36 GPa”, it is known within the art that solid electrolytes for a battery must be strong enough to withstand tension of any winding operation during battery assembly, or bending or other abuse of the battery (Zimmerman [0258]). As mechanical strength is defined in terms of tensile strength, tear resistance and puncture strength, these parameters are defined of terms of Young’s modulus (Zimmerman [0259]). Zimmerman further teaches the range of Young’s modulus for the electrolyte made from a solid polymer material is 3.0 MPa-4.0 GPa, and it can be engineered to be higher by utilizing additives such as glass fiber or carbon fiber ([0258]). Therefore, Zimmerman teaches that a solid electrolyte for a battery should have a Young’s modulus between 3.0 MPa-4.0 GPa in order to be strong enough to withstand tension of any winding operation during battery assembly, or bending or other abuse of the battery, and further teaches that the Young’s modulus can be engineered to these values using additives (e.g. glass fiber of carbon fiber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Young’s modulus [elastic modulus] of the solid electrolyte of Udovic to have a Young’s modulus in the range of 3.0 MPa-4.0 GPa (including the range of 3.0MPa-2.36 GPa) engineered using additives as taught by Zimmerman having a solid electrolyte for the purpose of making the electrolyte strong enough to withstand the tension of any winding operation during battery assembly, or bending or other abuse of the battery.
Regarding claim 13, modified Udovic discloses all of the claim limitations as set forth above. Udovic teaches the salt cation M can include an alkali metal (e.g. Li, Na, K, Rb, Cs) or alkaline earth metal (e.g. Mg, Ca, Sr, Ba) ([0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an alkali metal or alkaline earth metal (including Li+, Na+, Mg2+, Ca2+) disclosed by Udovic as one of the salt cations of the superionic conductor to obtain the benefit of the electrolyte.
Regarding claim 14, modified Udovic discloses all of the claim limitations as set forth above. Udovic discloses the superionic conductive salt can include LiCB11H12 and LiCB9H10 ([0069], [0098]).
Regarding claim 15, modified Udovic discloses all of the claim limitations as set forth above. Udovic discloses the organic cation can include an ammonium cation ([0056], [0071], [0089]).
Regarding claims 16-18, modified Udovic discloses all of the claim limitations as set forth above. While Udovic teaches the salt cations M includes ammonium and imidazolium cations ([0056]), Udovic does not explicitly disclose (claim 16) wherein G comprises a phosphonium cation, (claim 17) wherein G comprises a pyrrolidinium or piperidinium cation, or (claim 18) wherein G comprises a DEME cation.
Mohtadi discloses an electrolyte composition for a magnesium electrochemical cell including a magnesium salt dissolved in an ionic liquid (abstract). The electrolyte composition includes an ionic liquid, which generally includes an organic cation and a borane cluster anion (C2/L45-50). The organic cation is any of a functional imidazolium, ammonium, pyrrolidinium, piperidinium, and phosphonium cation (C2/L50-55, see Structures 1-7 [imidazolium, ammonium, pyrrolidinium, piperidinium, pyridinium, sulfonium, and phosphonium respectively]). The R, R’, R’’, and R’’’ are each independently an organic substituent belong to any of: group (i) a linear, branched-chain, or cyclic C1-C18 of alkyl or fluoroalkyl group; group (ii) a C6-C14 aryl or fluoroaryl group; group (iii) a linear, branched-chain, or cyclic C1-C18 alkoxy or fluoroalkyoxy group, and group (v) a substituent that includes two or more moieties as defined by any two or more of groups (i)-(iv) (C3/L50-57). Non-limiting examples of group (v) substituents includes a benzyl, methoxyethyl, or trifluoromethyloxyethyl group (C3/L57-60). In an example, Mohtadi uses N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium halide [DEME] in the formation (C7/L13-15). Thus, Mohtadi teaches organic cations having all the same organic constituent or different organic constituents as equivalent in terms of ionic conductivity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a phosphonium cation, a pyrrolidinium or piperidinium cation, or a DEME cation as disclosed by Mohtadi as the organic cation (including as the polyatomic cation) of Udovic to obtain predictable results as an electrolyte. In addition, one of ordinary skill in the art would have a reasonable expectation of success because both the organic cations are also used with a boron cluster as an electrolyte in a battery.
Regarding claim 19, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally teaches the salts are milled together ([0087]); thus Udovic suggests mixing salts together in a homogeneously distribution through the solid matrix as claimed.
With regards to the limitation “wherein the elastic modulus of the electrolyte composition is less than about 1.0 GPa”, Zimmerman further teaches the range of Young’s modulus for the electrolyte made from the solid polymer material is 3.0 MPa-4.0 GPa, and it can be engineered to be higher by utilizing additives such as glass fiber or carbon fiber ([0258]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Young’s modulus [elastic modulus] of the solid electrolyte of Udovic to have a Young’s modulus in the range of 3.0 MPa-4.0 GPa (including the range of 3.0 MPa-1.0 GPa) engineered using additives as taught by Zimmerman having a solid electrolyte for the purpose of making the electrolyte strong enough to withstand the tension of any winding operation during battery assembly, or bending or other abuse of the battery.
Regarding claim 20, modified Udovic discloses all of the claim limitations as set forth above. Udovic additionally teaches combining a primary salt with a secondary salt from 0 mole% to 100 mole % ([0111]). Because the range of 0-100 mole% encompasses about 1:100 to 100:1 inclusive, the disclosure of Udovic renders obvious the claimed molar ratio. Even further, Udovic teaches an example where the salts are milled in a ratio of 1:1 ([0139]), thus it would be obvious to select this amount as a molar ratio to obtain the benefits of the disclosed electrolyte.

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Udovic and Pez do not disclose the amended limitations of a “non-polymer electrolyte composition” or a “non-polymer soft solid matrix”. Applicant further argues that any “soft solid matrix” possibly disclosed by Udovic requires a polymer electrolyte.
This is not considered persuasive. Udovic clearly establishes that any binder or polymer is optional ([0004], [0116], [0194], claim 5), and therefore supports the embodiments where binder or polymer are not present in the electrolyte. Therefore, Udovic does not require a polymer electrolyte.
With regards the limitation of “non-polymer [electrolyte composition or soft solid matrix], Udovic teaches that the electrolyte composition optionally includes a binder ([0004], [0116], [0194], claim 5). Because Udovic teaches “optionally”, Udovic suggests instances where the binder is not present. Therefore, Udovic teaches and suggests the electrolyte composition and superionic conducting salt as not comprising or containing binder [a polymer], and is therefore considered to be and reads on the claimed “non-polymer” electrolyte composition and “non-polymer” soft solid matrix. 
With regards to “soft solid matrix”, the combination of Udovic and Pez (or Udovic and Mohtadi) were relied upon to meet this limitation. Udovic teaches an electrolyte 1) not comprising a polymer, 2) a superionic conducting salt of the formula MxAy (which reads on the claimed formula GpA), 3) where M can include ammonium ([0056]), 4) A is a polyborate (boron cluster anion), and 5) a secondary salt (metal salt), while Pez teaches a cation M of a boron cluster can have organic substituents that are all the same (tetraalkylammonium) or are different (tripropylmethylammonium or triethylmethylammonium). Therefore the combination of references renders obvious the same composition and formula GpA which makes the soft solid matrix.
With regards to claim 12 and “soft solid matrix”, Mohtadi teaches organic cations having all the same organic constituent or different organic constituents as equivalent in terms of ionic conductivity. Therefore the combination of references renders obvious the same composition and formula GpA which makes the soft solid matrix.

Applicant further argues the salts disclosed in Udovic without a highly entropic molecular structure (e.g. Li2[B12H12] and K2[B12H12]) are known in the art to have Young’s modulus values (calculated) greater than 10 GPa. Therefore, Applicant appears to be arguing that because Udovic teaches these salts, these salts have a greater than 10 GPa, and therefore the electrolyte composition of Udovic cannot be within the claimed range of less than or equal to 2.36 GPa.
This is not considered persuasive. The Examiner notes that the claimed invention also includes these noted salts (see claim 9 and closo-[B12H12]2-, and claim 13 where the metal salt is selected from Li+). Therefore, the claim invention appears to encompass these materials as capable of providing the claimed elastic modulus.
Even further, Udovic teaches other salts, such as LiCB9H10 and LiCB11H12, which are the same salts as recited in the instant application at paragraph [0029]. Therefore, Udovic clearly teaches salts which the application admits causes the claimed elastic modulus.
In addition, Udovic teaches a salt cation of ammonium [tetraalkylammonium] ([0056]) with a boron cluster [polyborate] ([0057]), with either Pez or Mohtadi teaching organic cations having the same organic constituent or different organic constituents as equivalent (see rejections of claim 1 or 12 above). Therefore, the combination of references render obvious the non-polymer of the formula GpA which the specification teaches is responsible for the claimed elastic modulus (see instant paragraph [0021]).

With regards to claim 12, Applicant argues the transitional phrase “consisting essentially of” and a “non-polymer soft solid matrix” excludes a polymer electrolyte since the specification and claim 12 provide a clear indication of what the basic and novel characteristics actually are, i.e., a non-polymer electrolyte with an ionic conductivity greater than 10-10 S/cm in the solid state and an elastic modulus less than or equal to 2.36 GPa.
This is not considered persuasive. Applicant has correctly cited MPEP 2111.03(III) in footnotes which is used for the interpretation of the transitional phrase “consisting essentially of”.
However, instant paragraph [0029] in the last line states “the electrolyte composition can have elastic modulus less than about 10 GPa, or less than about 1 GPa, or less than about 0.5 GPa”. Thus, paragraph [0029] appears to illustrate a broader range for elastic modulus than claimed (i.e., “less than or equal to 2.36 GPa”). However, Applicant is arguing that the “basic and novel characteristic” is an elastic modulus less than or equal to 2.36 GPa. Therefore, because the specification describes and permits a larger elastic modulus than claimed, the specification does not provide a clear indication that the basic and novel characteristics of the invention excludes polymers from the electrolyte because the specification does not even provide a clear indication of what elastic modulus has to be limited to or what range is excluded (e.g., more than 10 GPa?, more than 1 GPa?, more than 0.5 GPa?). That is to say, Applicant argues that the specification provides clear indication that the basic and novel characteristic is an elastic modulus of less than or equal to 2.36 GPa; however, that cannot possibly be the case because the specification clearly states “elastic modulus less than about 10 GPa, or less than about 1 GPa, or less than about 0.5 GPa” in paragraph [0029], and therefore shows that elastic modulus of, for example, 9.99 GPa is within the novel characteristic of the invention. Therefore, Applicant’s assertion that the transitional phrase “consisting essentially of” excludes polymers is not considered persuasive because the specification does not clearly indicate what is the basic and novel characteristic.
Even further, the last paragraph of the specification states “the disclosure is not to be limited to these embodiments [including the soft solid matrix or electrolyte composition] but, on the contrary, is intended to cover various modification and equivalent arrangements included within the spirit and scope of the appended claims, which scope is to be accorded the broadest interpretation so as to encompass all such modifications and equivalent structures as is permitted under the law” (emphasis added). Thus, the instant specification clearly intends the broadest scope. That is, the instant specification does not intend to be limited and therefore does not provide a clear indication of what the basic and novel characteristics actually are. As best understood by the specification, the basic and novel characteristic is an electrolyte merely containing (i.e. comprising) the soft solid matrix of the formula GpA, and therefore the existence of polymers is not in violation of the basic and novel characteristics of the invention. 
In addition, the specification does not mention excluding any single element, component, or additive that would upset or maintain a basic or novel characteristic, and therefore cannot suggest excluding polymers (an element, component, or additive) in the electrolyte.
Therefore, consistent with MPEP MPEP 2113.03(III), the phrase “consisting essentially of” is construed as equivalent to “comprising”, and therefore can include the possibility of including polymers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                      

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725